IN THE
                         TENTH COURT OF APPEALS



                                No. 10-13-00117-CR

                         IN RE MICHAEL JON BAILEY


                               Original Proceeding



                                      ORDER


      Michael Jon Bailey filed a petition for writ of prohibition in this Court on April

16, 2013. We dismissed his petition on May 2, 2013 because we determined that only

the Court of Criminal Appeals has jurisdiction to issue a writ of prohibition. See In re

Bailey, No. 10-13-00117-CR, 2013 Tex. App. LEXIS _______ (Tex. App.—Waco May 2,

3013, orig. proceeding). See also TEX. CONST. art. V, § 5(c); TEX. CODE CRIM. PROC. art.

4.04, sec. 1 (West 2005); In re Ruston, No. 05-13-00417-CV, 2013 Tex. App. LEXIS 4268

(Tex. App.—Dallas Apr. 3, 2013, orig. proceeding) (mem. op.); Allen v. Guarino, 635
S.W.2d 129, 129 (Tex. App.—Houston [1st Dist.] 1981, orig. proceeding).
        In the interim, Bailey filed a “Request or Motion for Temporary Injunction” on

April 24, 2013 asking that we issue an injunction prohibiting the “lower courts” from

taking any action in the cases below until we make our decision on the petition for writ

of prohibition.

        Because we issued an opinion on May 2, 2013 dismissing Bailey’s petition for

writ of prohibition and because we determined we have no jurisdiction to issue a writ

of prohibition, we dismiss Bailey’s motion for temporary injunction as moot and for

want of jurisdiction.



                                        PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion dismissed
Order issued and filed May 9, 2013




In re Bailey                                                                      Page 2